DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 IS withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2018/0361730) in view of Bennett (US 2012/0052311).
Robinson teaches a method for pressing an article, the method comprising: pressing the article between an upper platen (108) and a lower platen (102) which may be heated independently to different temperatures, maintaining the article during pressing at a first pressure for a first period of time, and changing the pressure for a second pressing step for a second period of time, wherein the pressure is controlled by a controller (116) which is coupled to a pressure regulator (126) which facilitates movements of shafts (110a,110b) to actuate the upper platen to a achieve a desired pressure (See Figures; [0030]-[0040]; [0104]-[0113]).
Regarding the determination of pressure and positional adjustment of the platen(s) during each of the pressing steps, one of ordinary skill in the art would understand that a pressure regulator and 
While Robinson teaches that the upper and lower platens may be heated to different temperatures (See [0104], [0113]) but does not expressly disclose whether the top or bottom platen has a higher temperature. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have a lower temperature in the upper platen than the lower platen. Robinson teaches that the upper and lower platens may be heated to different temperatures (See [0104], [0113]). There are exactly two ways that such different temperatures can be achieved—the top platen having a higher temperature than the bottom platen or the top platen having a lower temperature than the bottom platen. Since only two discrete options exist, and the selection of a desired temperature for a given application is within ordinary skill in the art, the selection of either one of the two options would have been obvious.
Similarly, Robinson teaches that the article may be pressed at a first pressure and a then at a second pressure different from the first pressure (See [0035]). Again, there are exactly relationships that such different pressures can have—the first pressure being greater than the second pressure or the first pressure being less than the second pressure. Since only two discrete options exist, and the selection of a desired pressure for a given application is within ordinary skill in the art, the selection of either one of the two options would have been obvious.
Regarding the use of a silicon-based press surface, Robinson does not expressly disclose such a composition for the upper platen.
Bennett teaches a method of bonding articles by pressing, wherein the pressing is performed by a heating die comprising silicone (See [0031]-[0033]).

Regarding the specific thickness, compression, and hardness recited in claims 1 and 8-9, Bennett teaches that silicone compositions can have variable properties such as hardness and compression and that selection of such parameters is a routine matter for one of ordinary skill in the art based on considerations for any particular application (See [0031]). As such, it would have been obvious to one of ordinary skill in the art at the time of filing to select such parameters in the claimed ranges depending upon the particular application. Applicant has not shown that the particular platen characteristics provide any new or unexpected result. On the contrary, applicant argues that the selection of a composition having the instantly claimed characteristics allows for proper heating temperatures and pressing forces. Since such presses are used for heating and pressing, the consideration of such parameters would be routinely considered by one of ordinary skill in the art. 
Regarding claim 2, Robinson describes applying a graphic to apparel with an adhesive (See [0003], [0059]). In such an arrangement, the article is formed by the apparel, the adhesive, and the graphic, which read on the instantly claimed first layer, adhesive layer, and second layer, respectively, with the adhesive between the first and second layers.
Regarding claims 3-5, 12-16, and 18, such claims recite particular operating parameters for pressure and temperature. While Robinson does not expressly disclose the exact parameters, it is clear from the disclosure of Robinson that selecting such parameters for a given application is within ordinary skill in the art (See [0034], [0059]-[0064]). Therefore it would have been obvious to one of ordinary skill in the art to select the claimed temperature and pressure profiles based on the application. The applicant has not demonstrated any new or unexpected results stemming from such parameters.

Regarding claim 19, the repetition of steps has no patentable significance unless a new and unexpected result is produced. In this case, the applicant has added a second press to further press and bond the article. There is no new or unexpected result which is achieved by repeating these steps. Therefore the repetition of steps by using a second press on the article would have been obvious to one of ordinary skill in the art at the time of filing.

Response to Arguments
Applicant's arguments filed 02/09/2020 have been fully considered but they are not persuasive. Applicant argues that the instant specification shows that the claimed press characteristics provide “a level of compressibility to provide sufficient conformance without sacrificing the thermal conductivity” and that therefore such a selection of characteristics would not be obvious. Examiner respectfully disagrees. Bennet clearly teaches in paragraph [0031] that hardness, compressibility, and other characteristics are routinely considered when designing a silicone press surface for a particular application. Since the press of Robinson is used for heating and pressing, one of ordinary skill in the art would certainly consider temperature and pressing characteristics of a press surface when determining a particular silicone press material.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CARSON GROSS/Primary Examiner, Art Unit 1746